PER CURIAM.
This is an appeal from a judgment in favor of plaintiff upon a policy of war risk insurance. The case was tried without a jury. The evidence tends to show that before the policy lapsed plaintiff was suffering from a tubercular spine and that under these circumstances the injured man should not work while the condition was acute. When it became chronic his disability was total and permanent. The law is so well settled in these cases that we content ourselves with citation of United States v. National Bank of Commerce of Seattle (C.C.A.) 73 F.(2d) 721; United States v. Kane (C.C.A.) 70 F.(2d) 396; United States v. Baker (C.C.A.) 73 F.(2d) 691.
Upon consideration of the record and briefs, and after oral arguments of counsel for respective parties, ordered, judgment of District Court affirmed, that a judgment be filed and entered accordingly, and mandate of this court issue pursuant to provisions of rule 32.